Citation Nr: 1740135	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-55 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 10, 2015, and in excess of 50 percent thereafter.

2.  Entitlement to an increased initial evaluation for service-connected chronic pneumonitis (claimed as asthma) in excess of 10 percent.

3.  Entitlement to an increased evaluation for service-connected patellofemoral syndrome status-post chondroplasty of the right knee in excess of 10 percent.

4. Entitlement to an increased compensable evaluation for service-connected surgical scar of the right knee associated with patellofemoral syndrome status-post chondroplasty of the right knee.

5.  Entitlement to a total evaluation based upon individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active military duty from August 2008 to June 2013. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedurally it is noted that the Veteran initially filed a claim for service-connection for his right knee and PTSD in July 2013.  The Veteran's claims were granted with a 10 percent evaluation for the right knee and a 30 percent evaluation for PTSD.  The Veteran was notified of this decision in November 2013.  The Veteran then filed a new claim for increased evaluations for his service-connected right knee and PTSD as well as entitlement to a TDIU in March 2014.  There was no indication that the Veteran was expressing any kind of disagreement with the findings of the November 2013 rating decision.  It is also noted that the Veteran was represented by a service representative at this time who appeared to be advising him.  The RO denied the Veteran's claims in a November 2014 rating decision, at which time he was notified of such decision.

The Veteran brought the claim upon which the current appeal was based in a June 2015 informal claim which was later perfected by a November 2015 formal claim.  Again, nothing on the Veteran's present claim indicated any dissatisfaction with prior rating decisions or otherwise appeared to be a notice of disagreement (NOD).  Effective March 24, 2015, VA amended its regulations to provide that VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) as a NOD only if it is submitted on a standard form, in cases where such a form is provided.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 19.23, 19.24, 20.201(a) (2016)).  For every case in which the AOJ provides, in connection with its decision, a form for the purpose of initiating an appeal, an NOD consists of a completed and timely submitted copy of that form.  VA will not accept as an NOD an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result that is submitted in any other format, including on a different VA form.  See 38 C.F.R. § 20.201(a).

Here, it is clear that the Veteran's 2015 present claim was not submitted on such NOD form, but rather in the unambiguous format of a new claim for increased benefits.  Therefore, the Board finds that the argument presented by the Veteran's attorney as to whether the Veteran's previous increased rating claims were NODs or should be read as such is without merit.  As for the earlier claims, although the Board is expected to take a liberal interpretation with regard to the submission of an NOD prior to the March 24, 2015, requirement that they be made with strict specificity, there is no requirement that the standards be so completely waived that a Veteran need not even indicate a dissatisfaction with the decision being appealed.  At a bare minimum, that requirement must be met and, even giving the Veteran widest latitude, interpreting a blanket request for an increased rating without any mention of a prior decision does not meet such.  Accordingly, the Board shall proceed with the June 2015 informal claim as being the earliest initiator the present claim and subsequent appeal.

It is also noted that the RO subsequently increased the Veteran's evaluation to 50 percent effective June 10, 2015, in the March 2016 rating decision currently on appeal.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As, there are higher evaluations available for the service-connected PTSD and the increased evaluation does not cover the entire period of appeal.  The Veteran's claim is still in controversy and shall continue to be adjudicated by the Board.  The title on the caption page has been amended to reflect these findings.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  A Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disabilities on appeal-in this case, the Veteran's service-connected tibia fracture disabilities.  As of this writing, the Veteran and his attorney have indicated that the Veteran is unemployable due to the service-connected disabilities for which he is seeking increased evaluations.  Accordingly, this issue is currently before the Board in accordance with Rice and has been added as a caption on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(6).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased evaluations for the right knee disability and scar as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's PTSD was manifested by sleep disturbances; night terrors; intrusive ideation; hypervigilance; emotional volatility; panic attacks; suicidal ideation; anger; irritability; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; and memory impairment, but he was able to work and attend school as well as care for his children with girlfriend; the PTSD was productive of severe impairment of social and industrial adaptability but not virtual isolation in the community, or totally incapacitating symptoms or an inability to obtain or retain employment.

2.  The Veteran's chronic pneumonitis throughout the period of appeal has shown, at most, a diffusing capacity for carbon monoxide (DLCO) of 68 percent and a forced vital capacity (FVC) of 88 percent, but no showings of maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation or less; cor pulmonale; pulmonary hypertension; or the requirement for outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an evaluation of 70 percent, but not more, have been met for his service-connected PTSD for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation in excess of 10 percent have not been met for the Veteran's service-connected chronic pneumonitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6831 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in regard to the Veteran's claim for an increased evaluation for chronic pneumonitis, where the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected PTSD is rated as 30 percent prior to June 10, 2015, and 50 percent thereafter.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran's service-connected chronic pneumonitis is rated as 10 percent.  38 C.F.R. § 4.97, Diagnostic Code 6831.  

A 10 percent evaluation is warranted for a FEV-1, of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO 66- to 80-percent predicted.  Id. 

A 30 percent evaluation is warranted for a FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO 56- to 65-percent predicted.  Id.  

A 60 percent evaluation is warranted for a FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  

A 100 percent evaluation is warranted for a FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to FEV-1/FVC less than 40 percent, or; DLCO less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

PTSD

The Veteran contends that his service-connected PTSD is worse than reflected by his current evaluations of 30 percent and 50 percent.  In this regard, the Veteran has indicated that his condition causes more significant impairment in most areas of life and has even prevented his employment.

A review of the Veteran's outpatient treatment records reveals that he has been continually treated for his PTSD throughout the period of appeal.

A VA treatment note in June 2014 showed that the Veteran was well nourished and appears stated age.  Grooming and hygiene were good. Dress is neat and clean.  No odd behaviors noted.  Psychomotor activity was normal.  Movements purposeful and voluntary.  Eye contact was appropriate.  Speech was clear and non-pressured.  Language skills were normal.  Attitude was cooperative and pleasant.  Mood was "pretty good."  Affect was congruent with normal range.  Thought content: Endorses passive suicidal ideation, but denies plan or intent.  No delusions revealed.  Thought process was logical and goal directed.  No loosening of associations.  Sensorium and orientation: Is awake and alert, oriented to person, place and time.  Cognition and memory were grossly intact.  Concentration and attention span were fair.  Fund of knowledge was approximated to be average.  Judgment and insight were fair.  The Veteran was diagnosed with PTSD and a depressive disorder unspecified.

A VA treatment note on August 2014 indicated that the Veteran arrived on time for his appointment.  He came alone to his appointment.  He was appropriately dressed and groomed.  He was ambulatory without assistance and there were no unusual motor symptoms noted.  Expressive and receptive language was within functional limits for the purposes of testing.  Speech was normal for volume, rate, and prosody.  His vision and hearing were within functional limits for the purposes of testing.  Mood was reported as euthymic and affect was mood congruent.  The Veteran denied any hallucinations and none were evidenced.  Veteran denied any suicidal or homicidal ideation, plan, or intent.  Thought process at the time of testing was logical and goal directed.  Insight appears to be good to fair.  He completed all tasks as requested and was cooperative at all times.  He passed all validity checks contained within the battery, and appeared to put forth full effort at all times.  As such, this is believed to be an accurate representation of his cognitive status at this point in time, given the relative recent nature of his previous neuropsychological assessments.  Only tests needed to establish appropriate diagnosis of learning disorder were administered, though they were considered in the context of the previous examination.  The Veteran was assessed with a processing speed impairment, but otherwise all other cognitive functions were within normal limits.

An additional VA treatment note in August 2014 showed that the Veteran was well nourished and appears stated age.  Grooming and hygiene were good. Dress is neat and clean.  No odd behaviors noted.  Psychomotor activity was normal.  Movements purposeful and voluntary.  Eye contact was appropriate.  Speech was clear and non-pressured.  Language skills were normal.  Attitude was cooperative and pleasant. Mood was "pretty good".  Affect was congruent with normal range.  Thought content: Endorses passive suicidal ideation, but denies plan or intent. No delusions revealed.  Thought process was logical and goal directed.  No loosening of associations.  Sensorium and orientation: Is awake and alert, oriented to person, place and time.  Cognition and memory were grossly intact.  Concentration and attention span were fair.  Fund of knowledge was approximated to be average.  Judgment and insight were fair.  The Veteran was diagnosed with PTSD and a depressive disorder unspecified.

The Veteran was provided with a VA examination in October 2014.  He reported that he continues to reside with his girlfriend of two years.  They have one daughter who is ten months old.  The Veteran also has four sons who reside in his home.  He reported a close relationship with all of his children.  He reported an "ok" relationship with his girlfriend.  He stated that it "definitely needs improvement.  We are going to go to couples counseling for communication and stuff like that, and her getting use to the mother and stepmother role."  The Veteran reported playing video games, watching movies, completing home projects, going to museums, zoos, fishing, and attending his children's school functions.  "I always have to get them out of the house.  They just want to sit and play games."  However, it was noted that the Veteran then contradicted himself when asked about going out with his girlfriend he stated, "I'm a hermit, I have to work on getting out, I don't like crowds."  The Veteran stated he is a member of Disabled American Veterans (DAV) and Veterans of Foreign Wars of the United States (VFW).  His hobbies include playing video games, watching movies, spending time with his kids, and building models.  He has been unemployed since February 2014, but this was noted as primarily due to orthopedic disabilities and not his PTSD.  The Veteran indicated he was starting college classes online, but he had memory problems which made coursework difficult.

The examiner noted that the Veteran's statements and reported symptoms were inconsistent and appeared to be exaggerated.  Malingering was suspected.  The Veteran endorsed frequent distressing thoughts of military trauma that affected him three times a week for twenty minutes.  He endorsed nightmares and avoiding things that reminded him of his military trauma.  He endorsed hypervigilance and reduced concentration as well as irritability.  The examiner found that the Veteran was diagnosed with PTSD and that it resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

VA treatment on August 2015 noted that the Veteran was casually dressed.  Grooming and hygiene were fairly good.  The Veteran had good eye contact.  Speech was within normal limits.  Mood was reported to be fair.  Affect was mood congruent and appropriate.  There was no thought disorder.  There were no suicidal or self-harm thoughts.  There was no homicidal ideation.  There were no psychotic manifestations.  The Veteran was alert and oriented x3.  Insight and judgment were intact.  

VA treatment on December 2015 showed that the Veteran was casually dressed.  Grooming and hygiene were fairly good.  There was no tremor or abnormal movement noted.  There was good eye contact.  Speech was within normal limits.  Mood was reported to be good.  Affect was mood congruent and appropriate.  There was no thought disorder.  There were no suicidal or self-harm thoughts.  There was no homicidal ideation.  There were no psychotic manifestations.  The Veteran was alert and oriented x3.  Insight and judgment were intact.  

The Veteran was provided with an additional VA examination in January 2016.  He continued to report frequent/distressing symptoms of intrusive memories, avoidance, negative mood states, and increased arousal/reactivity consistent with his previous diagnosis of PTSD.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The Veteran was diagnosed with PTSD as a result.  He currently lives with his girlfriend and their 2 year old daughter.  He also has 3 sons from a previous marriage, whom he sees regularly on alternating weekends and holidays.  He reported a generally positive relationship with his children.  He indicated that his relationship with his girlfriend was strained due to finances and irritability.  The Veteran reported limited activities outside of the home due to social anxiety.  He has no close friends and only socializes with family.  He spends his time playing computer games.  The Veteran had not worked since his 2014 VA examination and was currently taking online college classes in cyber operations.  He was starting his sophomore year at the time of the examination.  The Veteran indicated his preference for remote classes due to his desire to avoid interactions with other students in a classroom.  It was noted that the Veteran takes regular medication to treat his PTSD.

VA treatment on June 2016 shows that the Veteran was casually dressed.  Grooming and hygiene was fairly good.  There was no tremor or abnormal movement observed.  The Veteran was pleasant and cooperative.  He had good eye contact.  Speech was within normal limits.  Mood was reported to be up and down.  Affect, euthymic with mood congruent and appropriate.  There was no thought disorder.  There were no suicidal or self-harm thoughts.  There was no homicidal ideation.  There were no psychotic manifestations.  The Veteran was alert and oriented x3.  Insight and judgment were intact.  

VA treatment on September 2016 showed that the Veteran was casually dressed.  Grooming and hygiene were good.  There was no tremor or abnormal movement noted.  The Veteran was pleasant and cooperative.  There was good eye contact.  Speech was within normal limits.  Mood was reported to be good.  Affect was euthymic with mood congruent and appropriate.  There was no thought disorder.  There were no suicidal or self-harm thoughts.  There was no homicidal ideation.  There were no psychotic manifestations.  The Veteran was alert and oriented x3.  Insight and judgment were intact.

The Veteran was provided with a private psychiatric assessment in April 2017.  Noted was his extensive psychiatric history including multiple past suicide attempts (attempting hanging and overdose) and two subsequent psychiatric hospitalizations.  The Veteran's condition required continuous medication to treat.  The Veteran indicated that part of the reason for his leaving employment in 2014 was due to loud bangs that would occur over the course of the work day that would cause him to have flashbacks.  The Veteran also endorsed problems with anger and irritability directed towards his supervisors.  The Veteran at one point alleges that he threatened to kill a worker who came to his house, but that his anger has lessened significantly since that time.  The Veteran endorsed symptoms related to his PTSD of hypervigilance, emotional volatility, intrusive ideation, and night terrors.  The examiner diagnosed the Veteran with PTSD, rule-out generalized anxiety disorder, and rule-out major depressive disorder.  The examiner indicated that, due to the comorbidity of the Veteran's psychiatric disabilities, it was impossible to separate symptoms out from one another.

The examiner opined that the Veteran's psychiatric symptoms result in occupational and social impairment with deficiencies in most areas, including work, school, family, judgment, and mood since at least 2013.  Since that year, it was noted that the Veteran's medical records consistently document anxiety, interpersonal withdrawal, increased depressed mood, panic attacks, survivor's guilt, irritability and anger, and insomnia and sleep interruption.  The examiner further explained that the Veteran's difficulties at work and school, in interacting with people, as well as decreased social engagements and the difficulties that such isolation creates within this immediate family all stem from the Veteran's PTSD symptoms.

Affording the Veteran the benefit of the doubt on the question of the severity of the PTSD disability, the Board finds that there is enough evidence to support a schedular evaluation of 70 percent for the entire period of appeal.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a) (2016). 

The medical evidence shows that the Veteran's PTSD symptomatology was severe enough to result in social isolation, with the exception of caring for his girlfriend and children; anxiety; depressed mood; chronic sleep impairment; night terrors; intrusive ideation; hypervigilance; emotional volatility; panic attacks; suicidal ideation; anger; irritability; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; and memory impairment.  It is additionally noted that the Veteran's PTSD has resulted in several attempted suicide incidences as well as two psychiatric hospitalizations.  On the other hand, he had never had any delusions or psychotic symptoms and he was never in virtual isolation.  There are findings of record that indicate the Veteran had moderate depression and anxiety that affected his ability to function effectively and that he had social avoidance.  The Veteran's activities seemed to be limited to those for interacting with his immediate family.  Therefore, he would appear to have great difficulty interacting with others or in an occupational setting outside of that context.  That being said, the Veteran does appear to have at least been able to participate in schooling via remote access as well as interacting with members of the public on behalf of his family in limited bases.  Therefore, the Veteran is not found to be totally occupationally and socially impaired as a result of his PTSD, but rather has shown deficiencies in most areas of life that make occupational and social functioning difficult, but not impossible.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)(DSM-IV)). 

However, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In pertinent part, the DSM-V eliminated the GAF scores used in the DSM-IV.  It was recommended that the GAF be dropped from DSM-V for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

As the Board certified the Veteran's claim after the effective date, the DSM-V criteria are for application.  In this regard, it is noted that the Veteran's treatment records and VA examinations of record do not include any references to GAF scores  Therefore, no additional discussion or consideration of GAF is necessary.

As such, because the Veteran's symptom profile shows that his PTSD presents deficiencies in most areas of life, including occupational functioning, and such level of functioning has been present throughout the period of appeal, the Board finds that the Veteran's condition warrants a 70 percent evaluation.  However, the Veteran is not entitled to an evaluation in excess of a 70 percent evaluation.  This is because a total occupational and social impairment was not shown at any time during the period of appeal, and the Veteran himself has not reported such total incapacitation.  Indeed, the clinical evidence of record does not demonstrate that the appellant ever experienced gross impairment in thought processes or communication or persistent delusions or hallucinations.  There were no findings of grossly inappropriate behavior or of any persistent danger of hurting himself or others.  There is no evidence of record to indicate that the appellant ever had an intermittent inability to perform her activities of daily living (including maintenance of minimal personal hygiene).  He was always described as oriented to time and place and there is only mention of mild memory loss that presented difficulty in school, without the loss of the names of his close relatives, his own occupation, or his own name. 

The Board has considered whether staged ratings are warranted, but finds that they are not.  The most probative evidence of record does not show that there are distinct periods of time where evaluations higher than a 70 percent evaluation are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.

Chronic Pneumonitis

The Veteran contends that his chronic pneumonitis is worse than currently reflected by his evaluation of 10 percent.  In this regard, the Veteran has provided that his condition causes significant shortness of breath that limits his daily activities.

A review of the Veteran's service treatment records shows that he was diagnosed with sports-induced asthma during service in Iraq.  He was treated with Albuterol, but no pulmonary function testing (PFT) was provided.  There were no showings of maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation or less; cor pulmonale; pulmonary hypertension; or the requirement for outpatient oxygen therapy.

A review of the Veteran's outpatient treatment records post-service revealed a history of having been treated for exercise-induced asthma in military service, but no PFT was provided.  There have been no showings of maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation or less; cor pulmonale; pulmonary hypertension; or the requirement for outpatient oxygen therapy.

The Veteran was provided with a VA examination in January 2016.  Upon a review of the claims file, subjective interview, and objective testing, including the provision of a PFT, the Veteran was diagnosed with chronic pneumonitis, which the examiner opined to have at least as likely as not begun during military service.  PFT revealed a DLCO of 68 percent and a FVC of 88 percent, but no showings of maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation or less; cor pulmonale; pulmonary hypertension; or the requirement for outpatient oxygen therapy.

Because it was noted that there was a disparity between the results of Veteran's PFT in DCLO versus FVC that the level of evaluation would differ depending on which test result is used, the RO obtained an addendum opinion in March 2016 so that the examiner could determine which test result most accurately reflects the level of the Veteran's disability.  In this regard, the VA examiner opined that the DLCO most accurately reflected the Veteran's level of disability.

In July 2017, the Veteran was seen for complaints of shortness of breath.  He was provided with a rescue inhaler, but no PFT was provided.  There were no showings of maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation or less; cor pulmonale; pulmonary hypertension; or the requirement for outpatient oxygen therapy.

The Board finds that the Veteran's chronic pneumonitis currently only warrants an evaluation of 10 percent.  This is based upon the showing of the Veteran's DCLO of 68 percent being between the ranges of 66 percent to 80 percent as required for a 10 percent rating under the Rating Schedule.  A higher evaluation is not warranted unless the Veteran's DCLO is lower than 60 percent; FVC is lower than 71 percent; the presence of maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation or less; the presence of cor pulmonale; presence of pulmonary hypertension; or the requirement for outpatient oxygen therapy.  None of these criteria have been shown throughout the period of appeal.  Therefore, entitlement to a higher evaluation than 10 percent is not warranted.

The Board has considered whether staged ratings are warranted, but finds that they are not.  The most probative evidence of record does not show that there are distinct periods of time where evaluations higher than a 10 percent evaluation are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's chronic pneumonitis at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.


ORDER

For the entire appeal period, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to an increased initial rating for service-connected chronic pneumonitis (claimed as asthma) in excess of 10 percent is denied.


REMAND

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  As such, any VA examination provided to assess the current severity of the Veteran's lumbar spine must be conducted in accordance with the requirements as outlined in Correia.

Here, the Veteran was last provided with a VA examination for his right knee in January 2016.  However, the examiner did not conduct the examination in accordance with the requirements outlined in Correia, as both active and passive ranges of motion were not provided.  As such, the Board finds that the Veteran should be afforded a new VA examination for his right knee.  Additionally, because the Veteran's right knee scar was evaluated during the January 2016 knee examination and would also be re-examined within the context of a new examination, the Board finds that he Veteran's claim for a right knee scar should be deferred pending the results of such new examination.

Last, as the resolution of the right knee disability rating claims could affect the resolution of the claim for TDIU, the Board finds them to be inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must also be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to evaluate the service- connected patellofemoral syndrome status post chondroplasty of the right knee.  The entire claims file should be made available to and be reviewed by the examiner. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

2. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


